Citation Nr: 1517845	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  The Veteran also served in the Army and Navy Reserves and the National Guard with periods of active duty training and inactive duty training.  He was with the Navy Reserve from February 1972 to February 1976, with the Army National Guard from May 1977 to May 1978 and from April 1979 to April 1984, and with the Army Reserve from July 1984 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claim was remanded most recently in November 2014.  Unfortunately, the requested development has not yet been completed.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in November 2014, in part, to obtain a VA examination and opinion as to the etiology of the current thoracolumbar spine disability.  The Veteran was scheduled for a December 2014 examination, but failed to report.  The file reflects that notice of the examination was sent to the most recent address of record and was not returned as undeliverable.  However, in January 2015, the Veteran stated that he did not receive any notice of the examination.    

Resolving all doubt in the Veteran's favor, the Board requests that the Veteran be rescheduled for this examination.  No action is required of the Veteran until further notice.  However, the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2014).

In addition, it appears that there are outstanding records.  The RO requested, and the claims file contains, service treatment records from 1972 to 1976, and from 1984 to 1998.  However, it does not appear that the RO requested service treatment records for the Veteran's period of service from April 1979 to April 1984.  These records are relevant, as the Veteran contends that he sustained a back injury during service in July 1980.  The Board notes that the Veteran was in the Army National Guard from April 1979 to April 1984.  It is unclear whether the claimed injury occurred during a period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Contact the service department and the Army National Guard, or any other official channel as necessary, and request that it provide, to the extent available, the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA from April 1979 to April 1984. Also, obtain and associate with the claims folder any STRs associated with that period of service. A copy of any negative response(s) should be included in the claims file. If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2. Then, reschedule the Veteran for an appropriate examination to determine the nature of any currently diagnosed thoracolumbar spine disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed thoracolumbar spine disability arose during a verified period of ACDUTRA or INACDUTRA.  The examiner is asked to consider that private X-rays in July 2009 show degenerative changes of the thoracic spine and lumbar spine.  The examiner is asked to address the significance, if any, of the claimed July 1980 incident where the Veteran injured his left side when a Jeep or similar vehicle he was riding in dropped into a depression throwing him against the seat. 

For the examiner's reference, the Veteran served on active duty from June 1970 to February 1972, and then served in the Reserves and National Guard performing periodic training.  His membership was as follows: Navy Reserves from February 1972 to February 1976, Army National Guard from May 1977 to May 1978 and from April 1979 to April 1984, and Army Reserve from July 1984 to April 1998.

A rationale for all opinions expressed should be provided. If the examiner is unable to provide an opinion he or she should explain why.

3.  Thereafter, review the record in light of the new evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




